Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                FORT LAUDERDALE DIVISION


                                     CASE NO: 0:21-cv-60517


 JANE DOE, a minor, by and through her mother
 and natural guardian, MS. DOE,

          Plaintiff,

 Vs.

 DELTA AIR LINES, INC., a foreign corporation,

          Defendant.

 _____________________________________/


               COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                          (Pursuant to the Montreal Convention)

          COMES NOW, the Plaintiff, JANE DOE, a minor, by and through her mother and natural

 guardian, MS. DOE, and by and through her undersigned counsel, hereby sues the Defendant,

 DELTA AIR LINES, INC., a foreign corporation, and in support thereof alleges the following:

                                   JURISDICTIONAL ALLEGATIONS


          1.      This is an action for damages which exceeds Seventy-Five Thousand Dollars

 ($75,000.00), exclusive of interest and costs.

          2.      At all times material hereto, the Plaintiff, JANE DOE, a minor, by and through her

 mother and natural guardian, MS. DOE, was a resident of the State of Florida and is otherwise sui

 juris.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 11




        3.      As this matter involves matters of a highly personal nature, the Plaintiff, JANE

 DOE, a minor, and her mother, MS.DOE, seek to keep their identities private and out of all public

 records and filings.

        4.      At all times material hereto, the Defendant, DELTA AIR LINES, INC., hereinafter

 referred to as “DELTA,” was a foreign corporation, with its principal place of business located in

 in Atlanta, Georgia, is engaged in the air transportation of passengers in the United States and

 other countries, including, but not limited to, Australia.

        5.       At all times material hereto, the Defendant, DELTA, has in the past and continues

 to engage in substantial and not isolated business activity on a continuous and systematic basis in

 the State of Florida, including, but not limited to, Broward County, Florida.

        6.      This claim stems from injuries and damages suffered by the Plaintiff, JANE DOE,

 a minor, while traveling on a roundtrip ticket, confirmation # HKLTDU, departing from Ft.

 Lauderdale, Florida on December 14th, 2020 and arriving in Sydney, Australia on December 16th,

 2020 and originally booked to depart from Sydney, Australia on December 31 st, 2020 and land in

 Ft. Lauderdale, Florida on December 31st, 2020.

        7.      Subject matter jurisdiction is proper in this Court under 28 U.S.C. §1331, in that

 this action arises from a treaty agreement, namely the Convention for the Unification of Certain

 Rules Relating to International Carriage by Air, opened for signature on May 18, 1999, reprinted

 in S. Treaty Doc. 106-45 at 27 (2000) 1999 WL 33292734 (entered into force November 4, 2003)

 (treaty), commonly referred to as the “Montreal Convention.”

        8.      This court also has jurisdiction pursuant to 28 U.S.C. §1332(a)(1), since the amount

 in controversy exceeds the statutory requirement of Seventy-Five Thousand Dollars ($75,000.00)

 and the matter in controversy is between citizens of different States.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 11




        9.      The United States District Court for the Southern District of Florida, Fort

 Lauderdale Division, is a proper venue for this action under Article 33 of the Montreal Convention

 as the State of Florida was the principal and permanent place of residency of the Plaintiff, and the

 place from which Defendant conducts operations through premises it owns and/or leases.

        10.     The United States District Court for the Southern District of Florida, Fort

 Lauderdale Division, is also a proper venue for this action under Article 33 of the Montreal

 Convention as the final destination of the Plaintiff’s roundtrip ticket is Ft. Lauderdale, Florida. See

 Razi v. Qatar Airways Q.C.S.C., 2014 WL 496654, at*3 (S.D. Tex., Feb. 6, 2014).


                                         GENERAL ALLEGATIONS

        11.     On December 14th, 2020, the Defendant, DELTA, was a commercial air carrier

 engaged in the business of transporting fare-paying passengers on regularly scheduled

 international flights in aircrafts owned, leased, operated, managed, maintained and/or controlled

 by the Defendant, DELTA and its agents and/or employees.

        12.     As a common carrier, the Defendant, DELTA, owes a duty to provide the highest

 degree of care to its passengers.

        13.     On December 14th, 2020, Plaintiff, JANE DOE, a minor, departed from Ft.

 Lauderdale, on Delta Flight # 2494, the first flight of her three (3) flight trip, hereinafter referred

 to as the “Subject Trip,” with the final destination of Sydney, Australia. After landing in Atlanta,

 Georgia, the Plaintiff, JANE DOE, boarded the 2nd flight of the Subject Trip, Delta Flight # 283

 from Atlanta, Georgia to Los Angeles, California, hereinafter referred to as the “Subject Flight.”

        14.     At all times material hereto, the Defendant, DELTA, was the owner lessee, operator

 and/or entity in control of the Subject Flight.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 11




        15.     At all times material hereto, the Defendant, DELTA, was responsible for the actions

 of its agents, contractors and/or employees on the Subject Flight.

        16.     Prior to December 14th, 2020, a contract for international carriage, as known and

 defined in Article I of the Montreal Convention, was made in the United States providing Plaintiff,

 JANE DOE, a minor, with international travel by air with Delta Air Lines to Sydney, Australia,

 beginning and ending in Fort Lauderdale, Florida, United States.

        17.     On the date and time of the Subject Flight, the Plaintiff, JANE DOE, a minor, and

 the Defendant, DELTA, were engaged in international carriage, as known and defined in Article I

 of the Montreal Convention.

        18.     At all times material to this Complaint, the Montreal Convention was and is

 applicable to this action.

        19.     At all times material to this Complaint, the Defendant, DELTA, was and is

 vicariously liable for their employees and/or agents during the course and scope of their

 employment.

        20.     On December 14th, 2020, the Plaintiff, JANE DOE, was an 11-year-old minor

 traveling on her own during the Subject Trip and under the care and supervision of the Defendant,

 DELTA.

        21.     At all times during the Subject Trip, the Defendant, DELTA, agreed to and assumed

 the responsibility for the safety of the minor Plaintiff, JANE DOE.

        22.     On December 14th, 2020, after boarding the Subject Flight, a Delta flight attendant,

 hereinafter referred to as the “Subject Attendant,” walked the minor Plaintiff to her seat, while

 staying uncomfortably close to her, contacting her and making multiple comments to the Plaintiff.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 11




         23.      After being seated and during the course of the approximately 5-hour Subject Flight

 from Atlanta to Los Angeles, the Subject Attendant sexually harassed, sexually molested and/or

 inappropriately touched the minor Plaintiff, JANE DOE.

         24.      During the course of the Subject Flight, the Subject Attendant, inappropriately

 touched, rubbed and/or stroked the Plaintiff multiple times and in different manners. The

 inappropriate and/or sexual touching by the Subject Attendant included, but was not limited to,

 multiple occasions whereby the Subject Attendant would place his right hand on the Plaintiff’s

 shoulder, and proceed to move his hand slowly down the right side of her body, from her shoulder

 down her side of her stomach, to her thigh and down to her leg, all without breaking contact. While

 touching the minor Plaintiff, the Subject Attendant, would comment to the minor Plaintiff about

 her “beauty” and her “beautiful body.”

         25.      In addition, the Subject Attendant, made multiple inappropriate, romantic and

 sexual comments to the minor during the Subject Flight, including, but not limited to telling the

 Plaintiff: “You’re beautiful”, “Your body’s beautiful”, “You have a beautiful name”, “Ill miss

 you” and “I love you.”

         26.      The physical and inappropriate touching of the Plaintiff by the Subject Attendant

 during the Subject Flight, hereinafter referred to as the “Subject Incident,” caused bodily injury to

 the Plaintiff.

         27.      During the Subject Flight, there were one (1) or more Defendant, DELTA, flight

 attendant(s) saw and/or should have seen the inappropriate touching and/or actions made by the

 Subject Attendant on the minor Plaintiff.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 11




         28.       During the Subject Flight, there were one (1) or more Defendant, DELTA, flight

 attendant(s) that heard and/or should have heard the inappropriate comments made by the Subject

 Attendant to the minor Plaintiff.

         29.       On December 14th, 2020, after the Subject Flight landed in Los Angeles, California,

 the Subject Attendant told the minor, Plaintiff to “come off with me and I’ll show you where to

 go.” At that time, another Delta flight attendant intervened and stated that the Subject Attendant

 “is not right.”

         30.       Immediately upon disembarking the Subject Flight, the Plaintiff broke down in

 tears due to the actions of the Subject Attendant, the Plaintiff reported the incident to the police

 and other investigating officers, and the Plaintiff was found to be “visibly shaken.”

         31.       The Plaintiff, JANE DOE, did not expect the Subject Incident to occur and the

 Subject Incident was an unusual event that was external to the Plaintiff, JANE DOE.

         32.       The Subject Employee was in the course and scope of his employment with the

 Defendant, DELTA during the Subject Flight.

         33.       As a direct result of the physical touching and comments made by the Subject

 Attendant, the Plaintiff, JANE DOE, suffered bodily injury, pain and suffering, disability, physical

 impairment, disfigurement, mental anguish, inconvenience, loss of the capacity for the enjoyment

 of life, severe emotional distress, degradation, humiliation, incurred medical care and life care

 expenses for her care and treatment; said injuries are either permanent or continuing in their nature

 and the Plaintiff will suffer such losses and impairments in the future.

         34.       The emotional and mental damages suffered by the Plaintiff, JANE DOE, arose

 directly from the inappropriate physical touching and contact by the Subject Attendant during the

 Subject Flight.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 11




        35.     Pursuant to Article 17(1) of the Montreal Convention, the Defendant, DELTA, is

 liable for injuries damages suffered by the Plaintiff, JANE DOE, during the Subject Flight,

 including, but not limited to, the emotional and mental damages. See Doe v. Etihad Airways, No.

 16-10402 (6th Cir. Aug. 30, 2017).

        36.     As the Subject Incident is “an unexpected or unusual event or happening that is

 external to the passenger” it is defined as an “accident” pursuant to the Article 17(1) of the

 Montreal Convention. See Air France v. Saks, 470 U.S. 392, 405 (U.S. 1985).


           CLAIM FOR DAMAGES UNDER THE MONTREAL CONVENTION

        37.     Plaintiff readopts and re-allages Paragraphs 1 through 36, as fully as if said

 Paragraphs were restated herein.

        38.     At all times material hereto, the Defendant, DELTA, owed a duty to use the highest

 degree of care during the transportation of their passengers, including, but not limited to the

 Plaintiff, JANE DOE, a minor, so as to prevent injury of any kind.

        39.     At all times material to this Complaint, the Defendant, DELTA, owed a duty to the

 Plaintiff, JANE DOE, a minor, to ensure that she was safe and did not suffer injury during the

 Subject Trip, including, but not limited to, the Subject Flight.

        40.     At all times material to this Complaint, the Defendant, DELTA, agreed to and was

 responsible for the safety of the minor, Plaintiff, JANE DOE.

        41.     On December 14th, 2020, the Defendant, DELTA, was vicariously liable for the

 actions and/or inactions of their employees, including, but not limited to, the Subject Employee

 and other flight attendants on the Subject Flight.
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 11




        42.     The Defendant, DELTA, breached its duty of care, either directly and/or through

 its employees, agents and/or servants, by committing one or more the following negligent act(s),

 wrongful act(s), and/or omission(s):

        a.     Wrongfully sexually molesting and/or inappropriate touching the Plaintiff, JANE

               DOE, a minor, during the Subject Flight;

        b.     Wrongfully sexually harassing and/or making inappropriate and/or lewd comments

               to the Plaintiff, JANE DOE, a minor;

        c.     Negligently and/or wrongfully hiring the Subject Employee who had a propensity

               to commit inappropriate acts and which the Defendant knew and/or should have

               known about;

        d.     Negligently retaining the Subject Employee who had a propensity to commit

               inappropriate acts and which the Defendant knew and/or should have known about;

        e.     Failing to safely monitor and supervise the Plaintiff, JANE DOE, a minor, during

               the Subject Flight;

        f.     Failing to properly and safely supervise the Subject Employee to stop and/or

               intervene with his actions during the Subject Flight;

        g.     Failing to properly and safely transport a minor pursuant to the Delta policies and

               procedures;

        h.     Failing to intervene during the Subject Flight despite Delta employee(s) witnessing

               and/or hearing the inappropriate actions and/or behavior by the Subject Employee;

        i.     Failing to have appropriate and adequate policy and procedure in place to ensure the

               safety of minors that are traveling alone under the care and supervision of the

               Defendant, DELTA, such as the Plaintiff, JANE DOE;
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 9 of 11




         j.       Failing to have an appropriate plan or procedure in place for the safe keeping of

                  minor children who are traveling alone under the care and supervision of the

                  Defendant, DELTA, such as the Plaintiff, JANE DOE;

         k.       Failing to exercise reasonable care for the safety of its passengers, specifically the

                  Plaintiff, JANE DOE, during the Subject Flight;

         l.       By negligently placing the Plaintiff, JANE DOE, a minor under the control and

                  supervision of the Defendant, in a position of danger and risk of injury;

         m.       By failing to train employees on the proper and safe transportation of minors

                  including, but not limited to, the Plaintiff, JANE DOE;

         n.       By failing to train employees to intervene and/or stop inappropriate actions on their

                  flights such as those committed by the Subject Employee during the Subject Flight;

                  and/or

         o.       Any other negligent acts to be determined during the course of discovery.

         43.      As a direct result of the Defendant, DELTA’s above described negligent act(s),

 wrongful act(s) and/or omission(s), the Plaintiff, JANE DOE, a minor, suffered bodily injury, pain

 and suffering, disability, physical impairment, disfigurement, mental anguish, inconvenience, loss

 of the capacity for the enjoyment of life, severe emotional distress, degradation, humiliation,

 incurred medical care and life care expenses for her care and treatment; said injuries are either

 permanent or continuing in their nature and the Plaintiff will suffer such losses and impairments

 in the future.

         44.      Under Article 21(1) of the Montreal Convention, the Defendant, DELTA is strictly

 and automatically liable for the Subject Incident described herein, without regard to fault, for any

 and all damages of the Plaintiff, JANE DOE, a minor, up to 100,000 Special Drawing Right
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 10 of 11




  (SDR’s). Under Article 21(1), the Defendant, DELTA cannot exclude or limit its liability as to

  these damages of the Plaintiff, JANE DOE.

         45.     Additionally, under Article 21(2) of the Montreal Convention, the Defendant,

  DELTA is liable to the Plaintiff, JANE DOE, a minor, for all damages exceeding 100,000 SDR’s

  as the Defendant cannot prove (a) that the Plaintiff’s damages were not due to any negligence or

  other wrongful act or omission of the Defendant, DELTA (or its agents, servants, or employees)

  or (b) that the Plaintiff’s damages were solely due to the negligence or other wrongful act or

  omission of a third-party.

         46.     Therefore, under the Montreal Convention and the International Air Transport

  Association Inter-Carrier Agreement on Passenger Liability, the Defendant, DELTA, is strictly

  and/or automatically liable for the injuries and damages suffered by the Plaintiff, JANE DOE, a

  minor, as a result of the Subject Incident, without regard to fault and is obligated to pay full, fair

  and reasonable damages to the Plaintiff.

         WHEREFORE, the Plaintiff, JANE DOE, a minor, by and through her mother and natural

  guardian, MS. DOE, demand judgment against Defendant, DELTA AIR LINES, INC. for

  compensatory damages, together with interest and costs, and such other relief as this Court deems

  appropriate.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, JANE DOE, a minor, by and through her mother and natural guardian, MS. DOE,

  hereby demands a trial by jury on all issues so triable as a matter of right.

                                 CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on the 5th of March, 2021, a true and correct copy of the

  foregoing document was filed with the Clerk of Court using the Florida Courts e-Filing Portal
Case 0:21-cv-60517-RS Document 1 Entered on FLSD Docket 03/05/2021 Page 11 of 11




  which will send an automatic e-mail message to all parties who have registered with the e-Filing

  Portal.

                                              HALPERN SANTOS & PINKERT, P.A.
                                              150 Alhambra Circle
                                              Suite 1100
                                              Coral Gables, FL 33134
                                              Phone: (305) 445-1111
                                              Fax: (305) 445-1169
                                              Email: ian@hsptrial.com

                                              By:    s/ Ian D. Pinkert
                                                     IAN D. PINKERT, ESQUIRE
                                                     Florida Bar No.: 84572
